Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:

	Claim 50, line 2, after “bottom”, insert -- . --.


3.	The above change to claim 50 was made to insert a period at the end of the  

claim.



Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: Claims 49-71 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 49, in particular, a mophead assembly comprising: a control adapter configured to receive a control element; a mophead adapter supporting the mophead about a mophead pivot axis extending longitudinally relative to the mophead so that the mophead adapter and the mophead can pivot relative to each other about the mophead pivot axis, the mophead adapter including first and second spaced apart walls having facing surfaces forming a spacing between them, and wherein the mophead adapter includes a pivot element defining a control adapter pivot axis wherein the control adapter and mophead adapter are configured to pivot relative to each other about the control adapter pivot axis in a first configuration of the control adapter and wherein the mophead adapter and control adapter pivot only about the mophead pivot axis in a second configuration of the control adapter, wherein the control adapter includes a longitudinal axis intersecting the control adapter pivot axis and wherein positioning a component on the control adapter longitudinally of the control adapter longitudinal axis to extend between the spaced apart walls allows the control adapter and the mophead adapter to be placed in the second configuration, or of claim 61, in particular, a mophead assembly comprising: a pole pivot configured to receive a mop handle; a mophead adapter movably supporting the mophead about a mophead pivot axis extending longitudinally relative to the mophead so that the mophead adapter and the mophead can pivot relative to each other about the mophead pivot axis, the mophead adapter including first and second spaced apart walls having facing surfaces forming a spacing, and wherein the mophead adapter includes a shaft element defining a pole pivot pivoting axis wherein the pole pivot and mophead adapter are configured to pivot relative to each other about the pole pivot pivoting axis in a first configuration of the pole pivot and wherein the mophead adapter and pole pivot will pivot only about the mophead pivot axis in a second configuration of the pole pivot, wherein the pole pivot includes a longitudinal axis intersecting the shaft element and wherein positioning a component on the pole pivot longitudinally of the pole pivot longitudinal axis to extend between the spaced apart walls allows the pole pivot and the mophead adapter to be placed in the second configuration, or of claim 71, in particular, a mophead assembly comprising: a control adapter configured to receive a mop handle; a mophead adapter on a mophead surface opposite the working surface and supporting the mophead for movement about a mophead pivot axis extending longitudinally relative to the mophead so that the mophead adapter and the mophead can pivot relative to each other about the mophead pivot axis, the mophead adapter including first and second spaced apart walls extending parallel to each other and having facing surfaces forming a spacing between them and having a partially circular bottom, and wherein the mophead adapter includes a shaft element defining a control adapter pivot axis wherein the control adapter and mophead adapter are configured to pivot relative to each other about the control adapter pivot axis in a first configuration of the control adapter and wherein the mophead adapter and control adapter pivot only about the mophead pivot axis in a second configuration of the control adapter, wherein the control adapter includes a longitudinal axis intersecting the shaft element and  wherein positioning a component on the control adapter longitudinally of the control adapter longitudinal axis to extend between the spaced apart walls allows the control adapter and the mophead adapter to be placed in the second configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Faber and Fahy et al. are pertinent to cleaning assemblies with various pivoting cleaning head arrangements.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723